DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7, 10, 13, 16, 19, and 22 have been amended.
Claims 1-24 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, at line 13, “outside of the loop.” The antecedent basis for this limitation is unclear. That is, it is unclear whether “the loop” refers to “a loop” recited on line 11 or a respective one of the each loops of the subset of loops recited on line 12. Based on the disclosure of ¶ [0043] of the application as filed, it seems that what is meant is the base value is initialized outside of the subset of the loops, e.g., loop3_base_curr is initialized outside of loop3. However, the explicit antecedent basis in the claim would be something like loop3_base_curr being initialized outside of loop 0, which seems inconsistent with the written description. Given this confusion as to what is meant by this term, the scope of the claims is indefinite. For purposes of examination, this limitation is interpreted as the base value is initialized outside of the loop in which the base value is iteratively updated. Claims 7, 13, and 19 include similar language and are similarly rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0407028 by Meuwissen et al. (hereinafter referred to as “Meuwissen”) in view of US Publication No. 2019/0187963 by Bokhari et al. (hereinafter referred to as “Bokhari”).
Regarding claims 1, 7, 13, and 19, taking claim 1 as representative, Meuwissen discloses:
a method of hardware acceleration for operating a computational network, comprising: (Meuwissen discloses, at ¶ [0034], using (and storing instructions in instruction memory (which is a non-transitory storage medium) a data processor (which is a hardware accelerator), which comprises multiple separate but interconnected parts, including memory coupled to a processor.); 
determining that a loop structure comprising a set of loops is to be executed by a first processor, each of the set of loops including a set of operations (Meuwissen discloses, at ¶ [0036], determining (which discloses means to do so) that a loop (which discloses a set of operations) is to be executed by an operation execution unit, which is a first processor.); 
configuring a second processor to decouple overhead operations of the loop structure from compute operations in the set of operations of the loop structure (Meuwissen discloses, at ¶ [0034], configuring (which discloses means to do so) a loop control circuit, which is a second processor, to perform overhead operations. The overhead operations are decoupled from compute operations of the loop structure by virtue of being performed by a separate processor, i.e., the loop control circuit.); and 
(Meuwissen discloses, at ¶ [0036], the loop control circuit processing overhead operations separately from the operations being executed by the operation execution unit (which discloses means to do so), wherein the overhead operations are based on the operations being executed by the operation execution unit. The processing is based on the configuring, i.e., the initializing of the loop control circuit with the loop information used to control execution of the loops. Meuwissen also discloses, at ¶ [0036], determining start addresses and loop counts for the loops).
Meuwissen does not explicitly disclose determining a set of memory addresses for each of the set of loops based on the aforementioned start address and a stride value of the loop, wherein each loop of a subset of the set of loops comprises a base value initialized outside of the loop based on another base value that is initialized for another loop of the set of loops and another stride value that corresponds to the another loop.
However, in the same field of endeavor (e.g., memory access) Bokhari discloses:
a set of memory addresses for each of the set of loops based on the aforementioned start address and a stride value of the loop, wherein the stride indicates an amount to increment one of the set of memory addresses after a completion of the loop (Bokhari discloses, at ¶ [0084], a stride that indicates how far the convolution filter moves. Bokhari also discloses, at ¶ [0079], using loops to sequentially access memory, which discloses determining the addresses being accessed and that the addresses are based on a start address.); and
wherein each loop of a subset of the set of loops comprises a base value initialized outside of the loop based on another base value that is initialized for another loop of the set of loops and another stride value that corresponds to the another loop (Bokhari discloses, at Fig. 17, nested loops in which an inner loop, which discloses a subset of a set of loops, includes an index that is initialized outside the inner loop and is based on a stride of another loop, which discloses a base value initialized outside of the loop based on another base value that is initialized for another loop of the set of loops and another stride value that corresponds to the another loop. The inner loop uses input data includes a multidimensional index [j][k][l] that specifies a memory address. j, k, and l are initialized outside of the inner loop, and k, for example, is based on a stride of the loop one level up from the inner loop, i.e., k*s+m.).
.It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Meuwissen’s loop information to include a stride for determining memory locations, as disclosed by Bokhari, in order to improve performance by efficiently using memory and reducing unnecessary memory accesses. See Bokhari, ¶ [0018].

Regarding claims 2, 8, 14, and 20, taking claim 2 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the overhead operations include first operations associated with computation of loop boundaries (Meuwissen discloses, at ¶ [0034], the operations include storing indications of a loop start, a loop end, and a loop count.).

Regarding claims 3, 9, 15, and 21, taking claim 3 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the overhead operations are decoupled based at least in part on a first instruction (Meuwissen discloses, at ¶ [0036], an instruction that includes an indication of a loop start results in storing, by the loop control circuit, of the start information.).

Regarding claims 4, 10, 16, and 22, taking claim 4 as representative, Meuwissen, as modified, discloses the elements of claim 3 discussed above. Meuwissen also discloses:
wherein the second processor generates one or more memory addresses for processing the overhead operations based at least in part on the first instruction and at least one second instructions, the at least one second instructions corresponding to a count for each of the set of loops of the loop structure (Meuwissen discloses, at ¶ [0036], an instruction that includes an indication of a loop start which is a memory address, as indicated at ¶ [0032]. As disclosed at ¶ [0042, Meuwissen also discloses instructions to decrement a counter and generating addresses based on the results of the counter decrementing.).

Regarding claims 5, 11, 17, and 23, taking claim 5 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the loop structure comprises a nested loop, a cascade of loops or a combination thereof (Meuwissen discloses, at ¶ [0032], a loop structure that includes nested and cascaded loops.).

Regarding claims 6, 12, 18, and 24, taking claim 6 as representative, Meuwissen, as modified, discloses the elements of claim 1 discussed above. Meuwissen also discloses:
wherein the second processor executes instructions for processing the overhead operations within a same time period as the first processor executes instructions for processing the compute operations (Meuwissen discloses, at ¶ [0033], initializing loops (which is an overhead operation) while the loop construct is executing.).

Response to Arguments
On pages 8-9 of the response filed July 12, 2021 (“response”), the Applicant argues that the combination of Meuwissen and Bokhari fail to disclose all elements the amended claims. Specifically, the Applicant argues that the cited references do not disclose, “a set of loops [...], wherein each loop of a subset of the set of loops comprises a base value initialized outside of the loop based on another base value that is initialized for another loop of the set of loops and another stride value that corresponds to the another loop, as recited in the Applicant's claim 1.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Bokhari discloses using nested loops to access multidimensional memory space. Doing so involves, as shown at Figure 17, specifying the address for each element being access. Bokhari discloses using multidimensional indices to specify the address from which elements are loaded. Along each dimension, the corresponding index is incremented by a combination of the stride value and the particular value for the corresponding index, which together form respective base values. When taken together, the individual 
The Examiner notes that the term base value is subject to broad interpretation. The Applicant’s specification contains not even a single mention of the term, and so provides no guidance on how the term should be interpreted. The Applicant indicated paragraphs 48-50 of the PGPUB, which correspond to paragraphs 43-45 of the specification, as support for the newly added limitations. Based on that disclosure and Applicant’s Figure 5, it seems that the claimed base value is used in an arrangement of nested loops to determine which element in multidimensional array of data elements to access. Bokhari discloses the same features, i.e., nested loops, performing the same function, i.e., accessing data. Accordingly, the Applicant’s arguments are deemed unpersuasive.   

On page 9 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183